department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b5 tl-n-2319-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lm mct from j charles strickland senior technician reviewer cc ita b5 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer x y z date date date amount a tl-n-2319-00 amount b amount c amount d amount e amount f amount g amount h amount j amount k amount l amount m lender lender country m year issue sec_1 should the described lilo_transaction be disregarded for federal_income_tax purposes because it lacks economic_substance should the transaction be recharacterized according to its substance and if so how should penalties be asserted tl-n-2319-00 conclusion sec_1 the described lilo_transaction should be disregarded because it lacks economic_substance the transaction can be recharacterized as a loan by taxpayer penalties for negligence and substantial_understatement_of_income_tax may be asserted depending on the facts facts in this lease-in lease-out lilo_transaction a member of taxpayer’s affiliated_group x enters into a 36-year headlease of railroad stock with y the headlease calls for an advance rent payment of approximately amount a and a deferred rent payment of approximately amount b which is due five years after expiration of the headlease the advance rent payment is allocated to the first four years of the headlease while the deferred rent payment is allocated to the remainder of the headlease term and the following five years x then leases the property back to z a country m corporation the term of the leaseback i sec_15 years but there is a 8-year renewal term z assigns its rights to y the owner of the equipment and the lessor under the headlease x funds the advance rent payment with equity of approximately amount d a loan from lender of approximately amount e and a loan from lender of approximately amount f after payment of the advance rent to y the portion borrowed from lender is deposited in an account at lender bearing the same rate of interest as the loan the portion borrowed from lender is deposited in an account at lender 2's parent_corporation it earns a variable amount based on libor but lender 2's parent enters into a swap transaction with z that appears designed to eliminate the risk that interest will not be sufficient to satisfy the loan from lender the deposited amounts are used to make rent payments pursuant to the leaseback x then uses the funds to service its debt of the equity portion of the advance rent payment approximately amount g is deposited in a custodian account and used to purchase various securities the remainder of the equity portion approximately amount h is retained by y and other parties as transaction fees x engages in the transaction on date through a grantor_trust apparently the described transaction is only one of several lilos engaged in by taxpayer 2the value of the equipment on the date of the transaction is approximately amount c tl-n-2319-00 at the end of the initial leaseback term z has the option of buying x’s headlease interest for approximately amount j if this option is not exercised x can either compel the renewal term lease the property to a third party for market rent then prevailing until date or obtain possession of the property assuming that either its headlease interest is purchased pursuant to the option or that it compels the renewal term x will earn a pre-tax return of approximately amount k percent on the transaction law and analysis in general a transaction will be respected for tax purposes if it has economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax- avoidance features that have meaningless labels attached 435_us_561 899_f2d_905 10th cir in assessing the economic_substance of a transaction a key factor is whether the transaction has any practical economic_effect other than the creation of tax losses courts have refused to recognize the tax consequences of a transaction that does not appreciably affect the taxpayer's beneficial_interest except to reduce tax the presence of an insignificant pre-tax profit is not enough to provide a transaction with sufficient economic_substance to be respected for tax purposes 364_us_361 157_f3d_231 3d cir 94_tc_738 in determining whether a transaction has sufficient economic_substance to be respected for tax purposes courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction for example in knetsch the taxpayer purchased an annuity bond using nonrecourse_financing however the taxpayer repeatedly borrowed against increases in the cash_value of the bond thus the bond and the taxpayer's borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in sheldon the tax_court denied the taxpayer the purported tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the tl-n-2319-00 transactions lacked economic_substance because the economic consequences of holding the treasury bills were largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon pincite in acm partnership the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had a large tax effect resulting from the application of the installment_sale rules to the sale the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits in revrul_99_14 1999_1_cb_835 the service concluded that the lilo described in that ruling lacked economic_substance because during the initial leaseback term there were no economic consequences to the u s taxpayer and after the initial leaseback term the u s taxpayer’s potential profit or loss due to fluctuations in the value of the residual_interest were collared by cross-options the foreign party’s purchase option and the u s taxpayer’s put renewal term option this transaction contains those same essential features and should likewise be disregarded for lack of economic_substance during the 15-year term of the leaseback to z x’s right to use the property under its headlease is completely offset by its obligation to make the property available under the leaseback moreover x’s right to rent under the leaseback is completely offset by its obligation to make debt service payments to lender and lender that the rent and debt service will be paid is assured by the deposit arrangements in short during the 15-year term of the leaseback the offsetting nature of the obligations eliminate any significant economic consequences to taxpayer although there are potential economic consequences at the end of the initial leaseback term these are very limited as in revrul_99_14 if z exercises its purchase option due to the value of the property taxpayer is projected to realize a 3the fact that the headlease is from y while the leaseback is to z does not provide a basis for distinguishing this case from revrul_99_14 as in the ruling the u s taxpayer does not acquire possession of the property during the leaseback term and the offsetting obligations eliminate cash_flow tl-n-2319-00 pretax profit of approximately amount k percent if the property has depreciated so that exercise of the option is not attractive to z then taxpayer can require a renewal leaseback term of years and the rents from the renewal leaseback also are projected to produce a pretax profit of approximately amount k percent for taxpayer although a third possibility exists a lease to a third party this possibility seems unlikely in that if the property has retained enough value so that a lease to a third party will be more attractive to taxpayer than the renewal leaseback to z z will likely exercise its purchase option thus the transaction is structured to assure taxpayer a pretax return of amount k percent without affording taxpayer either the opportunity to earn significantly more than that or the risk of earning significantly less than that or of incurring a loss this carefully limited exposure to economic consequences must be compared to the tax benefits promised by the transaction’s promoters nothing in united parcel service of america inc v commissioner aftr 2d 11th cir requires a different result in that case the appellate court found that taxpayer’s arrangement to have insurance premiums_paid by its customers paid to an insurer and then to a reinsurer imposed real obligations on the taxpayer and the insurers an economic_substance inquiry is inherently factual in this case the facts show that taxpayer’s economic consequences from the transaction have been carefully and narrowly limited likewise ies industries inc v united_states aftr 2d 8th cir is an economic_substance case that turns on its specific facts the appellate court concluded that taxpayer’s purchase and sale of adrs had economic_substance because it earned the right to dividends on the adrs and exposed itself to some risk that the dividends would not be paid and that it would not be able to resell the adrs at the price contemplated 4we understand that x’s obligation to make the deferred payment of approximately amount b on date could be financed by z’s obligation to make a deferred payment of approximately amount l at the end of its renewal leaseback term on date thus the existence of a renewal leaseback term would not obligate x to produce cash with which to make the deferred headlease rent payment 5you have raised the point that this transaction presents a 7-year tail period the interval of time between the end of the renewal leaseback term or lease to a third party and the end of the headlease term we do not believe this imbues the transaction with substance if the property were capable of generating significant rent during this period it would be expected that z would exercise its purchase option and acquire x’s headlease interest under the parties’ arrangement taxpayer’s pretax profit is effectively capped at approximately amount k percent tl-n-2319-00 because the transaction lacks economic_substance it is to be disregarded for federal_income_tax purposes as it has been structured accordingly taxpayer is not entitled to deductions for rent or interest_paid or incurred in connection with the headlease neither should taxpayer have income as the result of receiving rent or purchase option payments the economic_substance_doctrine has been applied to give effect either to both the cost and the income functions of a transaction or to neither acm partnership v commissioner f 3d pincite citing seykota v commissioner 62_tcm_1116 you have asked whether any part of the transaction has economic_substance that should be recognized for tax purposes x is investing approximately amount d with the expectation of receiving a return of approximately amount k percent upon payment of the purchase option_price or rent pursuant to the renewal leaseback thus the transaction could be recast as a loan from x of amount d resulting in interest_income to x on the other hand we do not believe x should be characterized as the owner of the securities held in the custodian account our understanding is that z places approximately amount g of the equity payment in this account the funds are used to purchase municipal securities and z is entitled to approximately amount m from the custodian in year regardless of the value of the account under these facts x does not have the benefits_and_burdens_of_ownership of the securities - it neither benefits from their appreciation or earnings or suffers if they decline in value see 407_f2d_210 9th cir for federal_income_tax purposes taxpayer was owner of funds received in trust because funds inured to its benefit and were under its control you have asked whether penalties should be asserted code sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 the items set forth in sec_6662 include as is relevant here negligence and the substantial_understatement_of_income_tax negligence includes a failure to make a reasonable attempt to comply with provisions of the internal revenue laws or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see sec_6662 marcello v commissioner 380_f2d_499 5th cir aff'g on this issue 43_tc_168 sec_1_6662-3 a return position that has a reasonable basis is not attributable to negligence but negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a reported_item which would seem to a reasonable and prudent person to be 'too good to be true' under the circumstances sec_1_6662-3 the accuracy-related_penalty does not apply with respect to any tl-n-2319-00 portion of an underpayment if it is shown that there was reasonable_cause for such portion of an underpayment and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances see sec_1_6664-4 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for the year see id the negligence_penalty can be applied to deficiencies resulting from the application of the economic_substance_doctrine 113_tc_214 a substantial_understatement_of_income_tax exists for a taxable_year if the amount of understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 understatements are generally reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item's tax treatment were adequately disclosed in the return or an attached statement and there is a reasonable basis for the taxpayer's tax treatment of the item sec_6662 however those reductions do not apply to items of corporations attributable to tax_shelters sec_6662 tax_shelter means as is relevant here any plan or arrangement a significant purpose of which is the avoidance or evasion of federal_income_tax sec_6662 there is precedent for recovering the negligence_penalty in an economic_substance case so we would assert that penalty additionally if the adjustments resulting from disregard of the lilo_transaction result in a sufficiently large underpayment we would assert the penalty for substantial_underpayment of income_tax case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
